Citation Nr: 1513778	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  94-36 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to higher initial ratings for major depressive disorder rated as 50 percent disabling prior to June 4, 2012.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the March 2010 rating decision the RO granted service connection for major depressive disorder and assigned a 50 percent rating effective March 18, 1993, the date the Veteran's underlying claim for service connection was received.  In a rating decision in October 2012, the RO granted a 100 percent rating for major depressive disorder effective June 4, 2012.  Thus the issue has been characterized as reflected on the title page.  

Although the Veteran's attorney in the August 2013 substantive appeal characterized the TDIU issue as entitlement to an effective date prior to June 4, 2012 for TDIU, the Veteran throughout the appeal period has contended that he is unable to work due to his major depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, pursuant to Rice the Board has jurisdiction over the TDIU claim.

The Board notes that the issue of an effective date earlier than March 18, 1993, for major depressive disorder was included in the June 2013 Statement of the Case; however, the Veteran did not perfect his appeal with regards to this issue and it is not in appellate status.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The documents in the electronic files are either cumulative or duplicative of the evidence of record or are not pertinent to the present appeal.  

In January 2013 the Veteran raised the issue for a permanent and total disability rating for the service-connected major depressive disorder.  Thus this issue has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1. Prior to June 4, 2012, the Veteran's major depressive disorder has caused virtual isolation in the community, totally incapacitating psychoneurotic symptoms, and the inability to obtain and retain employment.

2. As the Veteran is service-connected for major depressive disorder with now a 100 percent schedular rating throughout the rating period, and two other service-connected disabilities are each evaluated as 10 percent disabling, the issue of entitlement to TDIU is moot.

CONCLUSIONS OF LAW

1. Prior to June 4, 2012, the criteria for the assignment of an initial rating of 100 percent for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.132 including Diagnostic Code 9405 (prior to November 7, 1996).

2. The question of whether the Veteran is entitled to an award of TDIU is now moot, warranting dismissal of the appeal as to that issue. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the decision that follows, the Board is granting in full a 100 percent rating for major depression back to the date of original claim for service connection.  Consequently, the Board finds that any lack of notice and/or development cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary 
use of VA time and resources.

Regarding the TDIU claim, as explained in this decision, as a matter of law, the Veteran would not be eligible for special monthly compensation if the Board grants entitlement to TDIU based on the 100 percent service-connected mental disability; therefore, an award of TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim cannot be substantiated because there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," regardless whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. 119.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1996), including the rating criteria for evaluating mental disorders.  See 61 Fed. Reg. 52695 -52702 (October 8, 1996).  This amendment was effective on November 7, 1996.  

Prior to November 1996, major depression was rated under the General Rating Formula for Psychoneurotic Disorders.  38 C.F.R. § 4.132, Diagnostic Code 9405.  The schedular criteria for 70 and 100 percent ratings are as follows: 

A 70 percent evaluation is assigned if an ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 evaluation is assigned if the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such a fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or the veteran is demonstrably unable to maintain or retain employment. 38 C.F.R. § 4.132, Diagnostic Codes 9405 (effective prior to November 7, 1996).

Effective on November 7, 1996, the General Rating Formula for Mental Disorder provides that a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 U.S.C.A. § 4 .130, Diagnostic Code 9432.

In assessing the degree of psychiatric disability, the Global Assessment of Functioning (GAF) score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any type of serious impairment in the Veteran's social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Analysis

Either the old or new rating criteria may apply, whichever are most favorable to the Veteran, although the new rating criteria are only applicable beginning on their effective date.  VAOPGCPREC 3-00, 7-03.  In the instant case the Veteran will be rated under the older Diagnostic Code 9405 for the entire appeal period as it is more favorable to his claim.  After carefully reviewing the file the Board finds that the evidence more nearly approximates the criteria for a 100 percent rating for major depressive disorder prior to June 4, 2012.  The pertinent evidence is summarized as follows.  

On March 18, 1993, the Veteran's claim of service connection for a psychiatric disorder was received.  On VA examination in November 1993, the Veteran reported that he quit working in late 1980s as a roofer because could no longer work with people, was nervous, moody, and easily and was prone to fight when felt provoked.  He admitted to living in a great degree of isolation and avoiding people at almost all costs.  The Veteran reported that he was extremely suspicious, paranoid, and thought people were out to get him and his house.  He indicated he had auditory and visual hallucinations and homicidal thoughts.  The examiner noted that the insight and judgement were impaired.  On VA examination in November 1994, the Veteran reported feelings of loneliness, worthlessness, and isolation.  He stated he slept with a gun and had suicidal ideation.  The examiner opined that the Veteran appeared to meet the criteria of recurrent depressive disorder with psychotic features and melancholia.  On VA examination in August 2000, the Veteran reported having hallucinations, suicidal ideation, and feeling isolated.  The examiner rendered a diagnosis of depressive disorder and opined that psychosis appeared to be the predominant disorder, which included delusions and hallucinations.   On VA examination in June 2002 the Veteran reported that since service, he was not able to function socially nor occupationally.  The examiner noted that the Veteran's current symptoms included paranoia and auditory hallucinations and opined that the Veteran suffered from a multitude of negative symptoms which prevented him from functioning normally.  On VA examination in April 2004, the examiner indicated that the Veteran stayed away from people because he thought they would harm him.  The mental status examination shows the Veteran heard voices and was delusional.  The examiner opined that the Veteran could not function in society.  

On VA examination in May 2007, the Veteran reported being isolated and having occasional suicidal thoughts.  The examiner noted had some generalized paranoid ideation.  The Veteran reported he stopped working in 1978, at which time he worked in a kitchen and felt the urge to kill someone.  The examiner noted that the Veteran alienated all members of his family.  The diagnosis was major depression and the GAF score was 45.  On VA examination in July 2009, the Veteran reported feeling lonely, having auditory hallucinations, and at times being violent in romantic relationships but was able to calm down.  The GAF score was 48.  In January 2008 the Veteran's treating VA doctor reported that the Veteran did not manifest psychosis but had depression with symptoms of extreme irritability, depressed mood, and restlessness.  On VA examination in March 2011, the Veteran reported feeling lonely and denied having friendships.  He indicated that he avoided sleeping at night due to fear that he would die in his sleep.  He reported he could not work because had thought of hurting people.  The psychiatric examination revealed persistent hallucinations.  The GAF score was 48.  

On VA examination in August 2012, the examiner opined that symptoms associated with the diagnosis of depression included depressed mood, social withdrawal, fatigue, apathy, problems concentrating, indecisiveness, worthlessness, guilt, and irritability.  The examiner opined that symptoms associated with the nonservice-connected of schizophrenia included auditory and visual hallucinations, paranoia and thought disorder.  On VA examination in October 2012, the examiner also opined that the Veteran's symptoms of psychosis, including auditory hallucinations, were due to schizophrenia.  

On the VA examination in October 2012, the examiner opined that the Veteran had total occupational and social impairment and it was symptoms of both the nonservice-connected schizophrenia and the service-connected major depressive disorder that contributed to the impairment and it was impossible to separate them.  She concluded that the Veteran's service-connected major depressive disorder rendered the Veteran unable to secure or maintain gainful employment under any circumstance or in any type of environment.  

VA treatment records during the appeal period are cumulative of the evidence presented above.  See, e.g., records dated in May 1996 (documenting auditory hallucinations) July 1996 (documenting suicidal thoughts), November 2003 (documenting that Veteran was significantly impaired socially, psychologically and occupationally), and March 2008 (documenting symptoms of psychosis).

Thus the evidence presented above shows that a 100 percent rating is warranted for major depressive disorder prior to June 4, 2012, under Diagnostic Code 9405, as the symptoms associated with the major depressive disorder caused virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thoughts or behavioral processes during daily activities not indicative of mature behavior, which rendered the Veteran demonstrably unable to maintain or retain employment.  VA mental health examiners in November 1993, November 1994, August 2000, June 2002, April 2004, May 2007, July 2009, and March 2011 consistently reported that the Veteran leaved in virtual isolation in the community as he had no friends and alienated his family.  The Veteran had gross repudiation of reality with disturbed thoughts and behavior that was immature.  On VA examination in November 1993 he reported being extremely suspicious of people and prone to fighting, in November 1994 he reported sleeping with a gun, and in April 2004 the examiner noted that the Veteran stayed away from people because he thought they would harm him and opined that the Veteran could not function in society.  On VA examination in July 2009 the Veteran reported at times being violent in romantic relationships and on VA examination in March 2011 he reported that he avoided sleeping at night due to fear of dying in his sleep.  Throughout the entire appeal period the Veteran has been unable to obtain or retain employment.  As reported on the VA examination in May 2007, the examiner noted that the Veteran stopped working in 1978, when he felt the urge to kill someone.  On VA examination in October 2012, the examiner concluded that the Veteran's service-connected major depressive disorder rendered him unable to secure or maintain gainful employment under any circumstance or in any type of environment.  

For these reasons, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that an initial rating of 100 percent for the service-connected major depressive disorder is warranted prior to June 4, 2012.  The AOJ has awarded the Veteran the maximum schedular rating of 100 percent for major depressive disorder from June 4, 2012.  As there is no higher schedular rating available there is no matter remaining on appeal regarding the assigned 100 percent rating.

The Board notes that in August 2013, the Veteran's attorney indicated that his Veteran's major depressive disorder should be rated under the General Rating Formula for Psychotic Disorders in effect prior to November 7, 1996.  However, as discussed above, VA examiners have attributed his symptoms of psychosis to his nonservice-connected schizophrenia.  Regardless which criteria the Veteran is rated under, in light of the Board's favorable decision herein, he has been granted the maximum 100 percent schedular rating for the entire appeal period.  Lastly, as the Veteran has been granted a 100 percent schedular evaluation for the entire appeal period, consideration of an extra-schedular rating under 38 C.F.R. § 3.321 is not warranted.  







TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In June 1999, VA's Office of General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009, the VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id. 

SMC is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this case, the Veteran has been granted a 100 percent schedular evaluation for his major depressive disorder that is now effective from the date of the original claim for service connection.  For the reasons explained below the Board finds that the issue of entitlement to TDIU is rendered moot by the grant of a total rating for the major depressive disorder.  38 C.F.R. § 4.16.  

The Veteran is additionally service connected for bilateral hearing loss and tinnitus, both of which are evaluated as 10 percent disabling effective October 16, 1989.  While on VA examination in October 2012 the examiner opined that both disorders impacted the Veteran's ability to work, the evidence does not establish that the Veteran's service-connected bilateral hearing loss and tinnitus render the Veteran incapable of securing or following a substantially gainful occupation.  Moreover, the disabilities are each rated 10 percent and combine to a 20 percent rating.  See 38 C.F.R. § 4.25.  Thus, the Veteran is not eligible for TDIU based on the service connected bilateral hearing loss and tinnitus and, therefore, not entitled to special monthly compensation under the first prong of 38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§ 3.350(i). 

In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 
22 Vet. App. at 293. 

The facts presented in this case are distinguishable from the Bradley case because the Veteran is service connected for major depressive disorder, which is rated as 100 percent disabling throughout the period at issue, and the two other disabilities are each rated 10 percent disabling with a combined rating of 20 percent.  If the Veteran were to be awarded TDIU based on the major depressive disorder, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating.  See 38 C.F.R. § 4.14.  Because the hearing loss and tinnitus are each rated 10 percent disabling with a combined rating of 20 percent, the Veteran is not eligible for schedular TDIU based on these two disabilities alone.  See 38 C.F.R. § 4.16.  As such, under the facts presented in this case, if TDIU were to be granted, the Veteran would not be eligible for SMC under the first prong of 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. § 3.350(i) because TDIU would only be based on the 100 percent schedular rating for the major depressive disorder.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a 100 percent rating for major depressive disorder prior to June 4, 2012, is granted, subject to the controlling laws and regulations governing the payment of monetary awards.

The appeal for TDIU is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


